311 F.2d 575
R. H. MACY & CO., Inc., L. Bamberger & Co., Davison-Paxon Co., and The LaSalle & Koch Company, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 47.
Docket 27452.
United States Court of Appeals Second Circuit.
Argued January 7, 1963.
Decided January 16, 1963.

Appeal from the United States District Court for the Southern District of New York, Charles M. Metzner, Judge.
Plaintiffs appeal from a defendant's judgment on motion in their action for refunds of corporate income taxes for the years 1943 to 1947 based on their asserted right to elect to use the LIFO ("last-in, first-out") accounting method for arriving at cost of closing inventory in calculating retail department store sales for tax purposes. D.C.S.D.N.Y., 202 F.Supp. 206.
Donald B. Smiley, New York City (Marvin Fenster and Nathan Dreizen, New York City, on the brief), for plaintiffs-appellants.
Robert Arum, Asst. U. S. Atty., S.D. N.Y., New York City (Robert M. Morgenthau, U. S. Atty., New York City, on the brief), for defendant-appellee.
Before CLARK, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
The judgment for the defendant is affirmed on the authority of R. H. Macy & Co. v. United States, 2 Cir., 255 F.2d 884, rehearing denied 255 F.2d 890, cert. denied 358 U.S. 880, 79 S.Ct. 119, 3 L.Ed. 2d 110, affirming denial of refund to these same taxpayers for their income taxes for 1942.